301

           MISCELLANEOUS SUPREME COURT
                   DISPOSITIONS
                                      ( P3d )

                      BALLOT TITLES CERTIFIED

                               December 28, 2017

Bean v. Rosenblum (S065387-89). Petitioners’ arguments that the Attorney
   General’s certified ballot title for Initiative Petition No. 7 (2018) does not
   comply substantially with ORS 250.035(2) to (6) are not well taken. The court
   certifies to the Secretary of State the Attorney General’s certified ballot title
   for the proposed ballot measure.

                               December 29, 2017

Wilson/Fitz v. Rosenblum (S065263/64). Having received no timely filed objections,
    the court certifies to the Secretary of State the Attorney General’s modified
    ballot title for Proposed Initiative Petition No. 21 (2018), ORS 250.085(9).